Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-1132

                             DANIEL MULERO,

                        Plaintiff, Appellant,

                                     v.

                COMMISSIONER OF SOCIAL SECURITY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]
           [Hon. Justo Arenas, U.S. Magistrate Judge]


                                  Before

                      Boudin, Chief Judge,
              Torruella and Lynch, Circuit Judges.



     Melba N. Rivera-Camacho on brief for the appellant.
     H.S. Garcia, United States Attorney, Camille L. Velez-Rive,
Assistant United States Attorney, and Christopher A. Michaels,
Assistant Regional Counsel, Social Security Administration, on
brief for appellee.


                          September 2, 2004
            Per Curiam.         This social security disability appeal

focuses on whether the claimant's residual functional capacity,

combined with his age, education, and past work experience, enables

him   to   do   work   other    than   what   he    did   in   the   past.    The

administrative law judge (ALJ) answered this question in the

affirmative, and the magistrate judge1 affirmed. We have carefully

reviewed the record and the parties' briefs and affirm the district

court's    judgment    for     essentially    the    reasons    stated   in   the

magistrate judge's Opinion and Order.               We add only the following

comments.

            On appeal, the claimant makes the following arguments:

            (1) that the expert neurologist and psychiatrist called

by the Commissioner did not give sufficient weight to the opinions

of the claimant's treating neurologist and psychiatrist;

            (2) that the expert psychiatrist did not consider that

"mental disorders have their ups and downs";

            (3) that the expert psychiatrist improperly drew an

adverse inference from the fact that the claimant had not been

prescribed anti-depressant medication; and

            (4) that the ALJ incorrectly categorized the claimant as

a "younger individual" for purposes of determining his ability to

do other work.



      1
      By consent of the parties, this case was decided by a
magistrate judge.

                                       -2-
            The first three arguments reflect a misunderstanding of

the applicable locus and standard of judicial review.                     This court

reviews the decisions of the Commissioner, not the opinions of

individual expert witnesses.           42 U.S.C. § 405(g).           Even construing

the claimant's first three arguments as challenging the weighing of

the evidence by the ALJ, rather than by the Commissioner's experts,

those    arguments    are    unavailing       as    grounds    for    reversing    the

Commissioner's decision for the reasons discussed by the magistrate

judge.

            Additionally, claimant's second argument, that the "up

and down" nature of mental illness must be taken into account, is

inapt here.      This is not a case where the ALJ inferred from

symptom-free intervals that the claimant's mental illness was of

insufficient duration to be disabling. Cf. Lebus v. Harris, 526 F.

Supp. 56, 61-62 (N.D. Cal. 1981).                    Here, although there was

conflicting evidence as to the diagnosis of claimant's mental

impairment, there was no evidence of symptom-free intervals during

the period in question.        Nor was there any dispute that claimant's

impairments had lasted or were expected to last for the requisite

continuous period of not less than twelve months.                    See 20 C.F.R. §§

404.1520(a)(4)(ii),         404.1509   (to     be    "severe,"   impairment       must

satisfy durational requirement).

            As   to   claimant's       third       argument,   the     ALJ   properly

considered the medications that claimant had been prescribed in


                                        -3-
concluding     that   "[t]he    claimant's    statements   concerning    his

impairments and their impact on his ability to work were not

entirely credible."      See 20 C.F.R. § 404.1529(c)(3)(iv) (requiring

consideration of "[t]he type, dosage, effectiveness, and side

effects of any medication [claimant] take[s] or ha[s] taken" in

evaluating subjective symptoms); see also Social Security Ruling

96-7p, Evaluation of Symptoms in Disability Claims: Assessing the

Credibility of an Individual's Statements, 1996 WL 374186 *3, *7

(S.S.A. July 2, 1996) (same).             Claimant's suggestion that his

doctors' failure to prescribe antidepressant medication may have

been due to their improper treatment or to his inability to afford

such   medication     lacks    any   evidentiary   basis   in   the   record.

Moreover, because this argument was not raised in the lower court,

it may not be raised here.           Keating v. Sec'y of Health and Human

Servs., 848 F.2d 271, 273 (1st Cir. 1988).

             Claimant's fourth argument, concerning his age, also was

not raised below and therefore need not be considered here.             Id.

             Affirmed.




                                       -4-